96 N.H. 445 (1951)
LLOYD CAIL
v.
THOMAS MACIOLEK.
No. 3991.
Supreme Court of New Hampshire.
February 6, 1951.
*446 Devine & Millimet for the plaintiff.
Paul E. Nourie for the defendant.
BLANDIN, J.
The issues here are whether the testimony of the plaintiff as to what he paid for repairs to his automobile is admissible and if so whether it is sufficient to sustain the verdict. We believe the evidence is competent and warrants the verdict. The fair inference to be drawn from the uncontradicted testimony of the plaintiff was that these repairs were made necessary by the accident and that he considered them reasonable in amount. In similar situations other courts have held such evidence admissible and sufficient to sustain a verdict. Malinson v. Black, 83 Cal. App. (2d) 375; Mazer v. Levy, 260 N. Y. Supp. 823. We are in accord with this view and it follows that the order must be
Judgment on the verdict.
All concurred.